[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                   ELEVENTH CIRCUIT
                                            No. 10-15169           NOVEMBER 22, 2011
                                        Non-Argument Calendar          JOHN LEY
                                      ________________________           CLERK

                            D.C. Docket No. 1:08-cr-00488-JEC-ECS-6

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                         Plaintiff - Appellee,

                                                 versus

ANGEL COVARRUBIAS,
a.k.a. Guero,
llllllllllllllllllllllllllllllllllllllll                         Defendant - Appellant.

                                     ________________________

                           Appeal from the United States District Court
                              for the Northern District of Georgia
                                 ________________________

                                           (November 22, 2011)

Before DUBINA, Chief Judge, HULL and BLACK, Circuit Judges.

PER CURIAM:

         Robert Alan Glickman, appointed counsel for Angel Covarrubias in this

direct criminal appeal, has filed a renewed motion to withdraw from further
representation of the appellant, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit

of the appeal is correct. Because independent examination of the record reveals no

arguable issues of merit, counsel’s renewed motion to withdraw is GRANTED,

and Covarrubias’s conviction and sentence are AFFIRMED.




                                          2